Title: [Diary entry: 15 April 1760]
From: Washington, George
To: 

Tuesday April 15th. Sent Tom and Mike to Alexandria in my Boat for 20 or 25 Bushels of Oats. Went up myself there to Court after calling at Mr. Green’s & leaving Mrs. Washington there. Mr. Darrell not being there the Execution of his Deeds were again put of. Being informd that French, Triplet and others were about buying (in conjunction) a piece of Land of Simon Piarson lying not far from my Dogue Run Quarter I engagd him to give me the first offer of it so soon as he shoud determine upon selling it. About 3 Oclock fell a very heavy Shower of Rain attended with much Wind at So. wch. Instantaneously abt. an hour by Sun changd to No. West & blew for a few Minutes most violently but soon after fell calm. Good part of my New Fencing that was not Riderd was leveld.